DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Hogan et al (US 2016/0352071 A1) in view of the US patent issued to Mok et al (PN. 7,519,287) and the US patent application publication by Fransson et al (US 2019/0025930 A1).
Hogan et al teaches an illumination system that is comprised of a substrate (please see Figures 1, 2, 6A and 6B), an array of light sources (202, Figure 2, 1002, Figure 11C), that may be immersed in the substrate (please see Figures 6A, 6B, 8A and 11C) configured to emit infrared light, (please see paragraph [0026]), and a diffuser (604, Figures 6A and 6B, 1108, Figure 11C ) that may be a diffractive optical element (please see the abstract) conformally 
This reference has met all the limitations.  It however does not teaches explicitly that the diffractive diffuser (DOE, 604) is a holographic optical element.  It is known in the art that a diffractive optical element can be made holograhically to make it also a holographic diffractive optical element.  Specifically as taught by Mok et al, a diffractive diffuser (50, Figure 3) for a light source (46) may be in the form of a holographic optical element, (please see column 5, lines 5-10).  It would then have been obvious to one skilled in the art to apply the teachings of Mok et al to alternatively make the diffractive optical diffuser (DOE) of Hogan et al a holographic diffuser for the benefit of use are well-known equivalent diffuser to diffract the light from the light source to diffuse the light as desired.  
Hogan et al teaches that the light sources (602, Figures 6A and 6B) can be immersed in an encapsulant, (please see paragraph [0067]).  This reference however does not teach explicitly that the diffractive or holographic diffuser is also encapsulated by an encapsulation layer.  However it is known in the art to use protective layer as encapsulation layer to encapsulate the hologram or diffractive layer to protect the layer, such is explicitly taught by Fransson et al wherein a hologram or diffractive layer (210, Figure 2) is encapsulated by a protective layer (221) serves as the encapsulation layer, (please see paragraph [0069]).  It would then have been obvious to one skilled in the art to apply the teachings of Fransson et al to include an encapsulation layer to encapsulate the holographic layer for the benefit of providing protection to the layer. 

With regard to claim 2, Hogan et al teaches that the diffuser (604 or 1108) may be diffractive diffuser, implicitly includes diffractive gratings, (please see the abstract and paragraph [0086]).  Mok et al teaches that the diffractive diffuser (50) may be a holographic diffuser, (please see column 5, lines 5-10).  
With regard to claims 3 and 4, Hogan et al teaches that the diffractive optical diffuser may comprise an array of grating areas (1108) corresponds to a respective light source in the array of the light sources (1002) that each of the grating area is characterized by a different respective diffraction angle (please see Figure 11C).  Although this reference does not teach explicitly that the diffractive optical diffuser is an array of volume Bragg gratings, such feature is either implicitly met by the volume grating structure (1108, Figure 11C) or an obvious modification to one skilled in the art since volume Bragg grating is a common type of grating known in the art, which is formed by periodically arrange volumes of the material within the grating recording medium.  
With regard to claim 5, Hogan et al in light of Mok et al teaches that the diffractive or holographic optical element is capable of bending a chief ray from a light source, (please see Figure 11C).  Although they do not teach explicitly that the bending is by at least 30 degrees, such is inherited met, (please see Figure 11C of Hogan et al) or an obvious matter of design 
With regard to claim 6, Hogan et al teaches that the array of light sources includes two-dimensional array (Figure 2) of vertical-cavity surface-emitting lasers (VCSEL, please see paragraph [0002]).  
With regard to claims 7 and 8, Hogan et al do not teach explicitly about the distance between the holographic or diffractive diffuser and the array of the light sources is less than 1 mm and does not teach that the each light source of the array of the light sources is characterized by a linear dimension less than 200 m.  However, such size and dimeson are considered to be design factors that can be obvious matters of design choices to one skilled in the art to design the optimal size of the illumination system.  
With regard to claims 9 and 10, Hogan et al teaches that each light source in the array of the light sources is characterized by an emission cone, (please see Figure 6B) and the diffractive diffuser (604) is configured to expand the emission cone of the light source.  Although this reference does not teach explicitly that the emission cone with an angle being less than 40 degrees and the expansion of the emission cone being at least 50 degrees, such features are either implicitly met by the disclosure of Figure 6B or an obvious matters of design choices to one skilled in the art for the benefit of designing the expanded emission cone of each of the light sources to obtain desired illumination pattern.  
With regard to claims 11 and 12, Mok et al teaches that the diffractive diffuser may comprise a holographic layer which makes the diffractive diffuser also a holographic diffuser, (please see column 5).  Photopolymer is most commonly known holographic layer in the art.  To make the holographic layer includes a photopolymer is considered obvious to one skilled in the 
With regard to claim 13, Hogan et al teaches that substrate may be a semiconductor substrate, (please see paragraph [0009]) with a flat surface.  

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Hogan et al (US 2016/0352071 A1) in view of the US patent issued to Mok et al (PN. 7,519,287).
Hogan et al teaches an illuminator that is comprised of an array of light sources (202, Figure 2, 1002, Figure 11C), configured to emit infrared light, (please see paragraph [0026]), an first encapsulating layer encapsulating the array of the light sources, (please see paragraph [0067]), and a diffuser (604, Figures 6A and 6B, 1108, Figure 11C ) that may be a diffractive optical element (please see the abstract) conformally coupled to a surface of the first encapsulation layer wherein the diffractive diffuser is configured to transmit the visible light and diffract the infrared light emitted by the array of the light sources to different respective direction, (608, Figure 6B and Figure 11C).  The diffraction function of the DOE diffuses the light from the light sources to different directions.  Hogan et al teaches that an encapsulant Mok et al in the same field of endeavor teaches a light source, (please see Figure 3) wherein an encapsulation layer (48) is provide in the well to serve as a first encapsulation layer to protect the light source (46).  It would then have been obvious to one skilled in the art as specifically evidently taught by Mok et al to provide a first encapsulation layer to encapsulate the light sources for the benefit of protecting the light source elements.  
The Hogan reference however does not teaches explicitly that the diffractive diffuser (DOE, 604) is a holographic optical element.  It is known in the art that a diffractive optical element can be made holograhically to make it also a holographic diffractive optical element.  Specifically as taught by Mok et al, a diffractive diffuser (50, Figure 3) for a light source (46) may be in the form of a holographic optical element, (please see column 5, lines 5-10).  It would then have been obvious to one skilled in the art to apply the teachings of Mok et al to alternatively make the diffractive optical diffuser (DOE) of Hogan et al a holographic diffuser for the benefit of use are well-known equivalent diffuser to diffract the light from the light source to diffuse the light as desired.  
These references do not teach explicitly that the illumination system is an eye-illumination system for eye-tracking, however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
With regard to claims 15 and 17, Hogan et al do not teach explicitly about the distance between the holographic or diffractive diffuser and the array of the light sources is less than 1 m.  However, such size and dimeson are considered to be design factors that can be obvious matters of design choices to one skilled in the art to design the optimal size of the illumination system.  

With regard to claim 16, Hogan et al teaches that the diffuser (604 or 1108) may be diffractive diffuser, implicitly includes diffractive gratings, (please see the abstract and paragraph [0086]).  Mok et al teaches that the diffractive diffuser (50) may be a holographic diffuser, (please see column 5, lines 5-10).  
With regard to claim 18, Hogan et al in light of Mok et al teaches that the diffractive or holographic optical element is capable of bending a chief ray from a light source, (please see Figure 11C).  Although they do not teach explicitly that the bending is by at least 30 degrees, such is inherited met, (please see Figure 11C of Hogan et al) or an obvious matter of design choice to one skilled in the art for the benefit of designing the bending/diffusing of the light from the light source.  
With regard to claim 19, Hogan et al teaches that each light source in the array of the light sources is characterized by an emission cone, (please see Figure 6B) and the diffractive diffuser (604) is configured to expand the emission cone of the light source.  Although this reference does not teach explicitly that the emission cone with an angle being less than 40 degrees and the expansion of the emission cone being at least 50 degrees, such features are either implicitly met by the disclosure of Figure 6B or an obvious matters of design choices to one skilled in the art for the benefit of designing the expanded emission cone of each of the light sources to obtain desired illumination pattern.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al and Mok et al as applied to claim 14 above, and further in view of US patent application publication by Fransson et al (US 2019/0025930 A1).
The illuminator taught by Hogan et al in combination with the teachings of Mok et al as described in claim 14 above has met all the limitations of the claim.  
With regard to claim 20, these references do not teach explicitly to include a second encapsulation layer encapsulating the holographic optical element.  However it is known in the art to use protective layer as encapsulation layer to encapsulate the hologram or diffractive layer to protect the layer, such is explicitly taught by Fransson et al wherein a hologram or diffractive layer (210, Figure 2) is encapsulated by a protective layer (221) serves as the encapsulation layer, (please see paragraph [0069]).  It would then have been obvious to one skilled in the art to apply the teachings of Fransson et al to include an encapsulation layer to encapsulate the holographic layer for the benefit of providing protection to the layer.  Furthermore, to make the laminated layers including the holographic layer, and the first and second encapsulation layers have index matching is common practice in the art for the benefit of recusing unwanted reflection and the interfaces of the layers.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872